NUMBER 13-22-00205-CV

                                     COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI – EDINBURG


                            IN THE MATTER OF J.T.B., A CHILD.


                         On appeal from the 377th District Court
                               of Victoria County, Texas.


                                  MEMORANDUM OPINION

                    Before Justices Longoria, Hinojosa, and Silva
                     Memorandum Opinion by Justice Hinojosa

        Appellant J.T.B. 1 was charged with delinquent conduct as a juvenile. By one issue,

J.T.B. argues that the evidence was insufficient to support the juvenile court’s waiver of

jurisdiction. We affirm.




        1  See TEX. FAM. CODE ANN. § 56.01(j) (setting forth that “neither the child nor his family shall be
identified in an appellate opinion rendered in an appeal or habeas corpus proceedings related to juvenile
court proceedings under this title” and that the appellate opinion shall identify “the child by his initials only”).
                                     I.      BACKGROUND

       J.T.B. was charged with murder and felony murder. See TEX. PENAL CODE ANN.

§ 19.02(b)(1), (3); TEX. FAM. CODE ANN. § 53.04. On March 17, 2022, the State filed its

Petition for Discretionary Transfer to Criminal Court, requesting that proceedings against

J.T.B. be transferred from juvenile court to an adult criminal district court. See TEX. FAM.

CODE ANN. § 54.02 (providing that “the juvenile court may waive its exclusive original

jurisdiction and transfer a child to the appropriate district court or criminal district court for

criminal proceedings” if certain statutory requirements are met).

       At the discretionary transfer hearing, the State presented three witnesses. We

summarize each witness’s testimony in turn.

A.     Detective Shane Wesley Collins

       Detective Collins, an eight-year veteran of the Victoria Police Department, testified

that he and fellow officers responded to a “shots fired” call at the 1100 block of Lova Drive

in Victoria, Texas on February 19, 2022. The caller relayed that she believed she had

been shot because she had blood behind her head. When officers arrived, they found

Tinasha Upton lying on the pavement and unresponsive. Upton was surrounded by her

three sons, D.W., E.W., and K.W. Upton was later pronounced dead.

       Officers briefly interviewed Upton’s sons. The brothers mentioned that they were

coming from a carnival at a community center where D.W. had gotten into an altercation

with J.T.B. and another young male, later identified as D.C. D.W. and J.T.B. had been in

a school fight two weeks before. D.W. reported that at the carnival, J.T.B. had a ski mask,

a gun in his waistband, and that he and D.C. tried to lure D.W. and his brothers to a darker


                                                2
area of the carnival. The brothers refused to engage.

        Officers learned that another child, J.B., was in Upton’s vehicle at the time of the

shooting. J.B. was a friend of the brothers: Upton was giving him a ride home from the

carnival. J.B.’s version of what occurred was similar to what the brothers told the officers.

        Officers obtained a last known residential address for J.T.B. They visited the

residence and spoke with J.T.B.’s father (Father). Father told officers that J.T.B. was at a

friend’s house. Father drove to J.T.B.’s friend’s house in his own vehicle; officers followed.

After picking up J.T.B. from his friend’s house, Father drove him to the juvenile detention

center; officers again followed. After J.T.B. was magistrated 2, he provided a statement to

authorities. J.T.B. stated that after leaving the carnival, he and D.C. went to pick up some

friends at a four-way stop. At the stop, J.T.B. stated that they “coincidentally” saw the

vehicle that D.W., E.W., and K.W. were in. J.T.B. stated that he and his friends followed

that vehicle, and D.C. later fired shots at their car. J.T.B. claimed he did not shoot anyone.

        Detective Collins testified that he was skeptical about J.T.B.’s statement because

it seemed self-serving; he doubted that J.T.B.’s discovery of Upton’s vehicle was a

“coincidence.” Detective Collins believed at this point, though, that he had enough

probable cause to charge J.T.B. with murder on the law of the parties. 3 As Detective

Collins began to prepare his arrest report, another officer conducted a gunshot residue


        2    See TEX. FAM. CODE ANN. § 52.02(a)(2) (providing that “a person taking a child into custody,
without unnecessary delay and without first taking the child to any place other than a juvenile processing
office . . . shall . . . bring the child before the office or official designated by the juvenile board if there is
probable cause to believe that the child engaged in delinquent conduct”).

        3 Texas law “allows individuals to be charged as a party to an offense and to be held criminally

responsible for the conduct of another when that individual acts in concert with another person in committing
an offense.” TEX. PENAL CODE ANN. §§ 7.01, 7.02.

                                                        3
test of J.T.B.’s hands. At that time, J.T.B. was informed that he was being arrested and

charged with murder.

       Detective Collins was about to re-enter the interrogation room when Father came

out of the room with tears in his eyes, stating that J.T.B. admitted to him that he shot at

the vehicle too. J.T.B. was then “re-magistrate[d]” and gave a second statement. This

time, J.T.B. admitted that he and his friends went to the carnival to wait for Upton’s sons

to get picked up by their mother. After the brothers were in Upton’s Expedition, J.T.B. and

friends followed Upton until she turned onto Lova Drive. J.T.B. stated that once Upton

made a U-turn and drove towards them, D.C. leaned out of the driver’s side window and

fired his gun, a .40 caliber Taurus G2C. J.T.B. then stuck his arm out of the vehicle,

“raised his hand above his head and above the roof of the car” and fired his gun—a black

9-millimeter Taurus—twice.

       Detective Collins stated that footage obtained from a residential Ring doorbell

camera corroborated J.T.B.’s second statement. Detective Collins further testified that

shell casings were found where the Expedition had stopped—one 9-millimeter shell

casing and four .40 shell casings. Detective Collins stated that authorities believed that

two gunshots “went through the back passenger [door] on the left side” and “one ultimately

struck” Upton. Detective Collins confirmed that no firearms were found during the

investigation of this case.

B.     Karan Redus, Ph.D.

       Karan Redus, Ph.D., a board-certified psychologist with over thirty years of

experience, analyzed J.T.B. “[t]o assist the [c]ourt in determining whether a juvenile will


                                            4
be tried in the juvenile system or transferred to adult criminal court.” Dr. Redus informed

the court that she has worked exclusively with juvenile offenders since 2005.

      Dr. Redus first met J.T.B. on April 1, 2022. She testified that she explained to him

the purpose of her evaluation and the importance of him telling the truth. Dr. Redus

performed four examinations on J.T.B.: (1) the Reynolds Intellectual Screening Test;

(2) the Minnesota Multiphasic Personality Inventory for adolescents; (3) the Jesness

Inventory-Revised; and (4) the Risk-Sophistication Inventory. To complete her evaluation,

Dr. Redus also reviewed J.T.B.’s offense report and records from Victoria County’s

juvenile probation office, and conducted a phone interview with Father. She described

J.T.B. as polite, though “sad” and “anxious,” during her evaluations. She testified that

J.T.B. acknowledged guilt and remorse for his actions during their interaction.

      Dr. Redus first explained that the Reynolds test measures overall general

intellectual ability. The average score on this diagnostic tool is 100, and 15 points above

or below “would be considered significantly above or significantly below average on a

test.” She relayed that J.T.B. scored a 91, which she testified was in the average range

and where she believed the “majority of people his age would score.”

      Dr. Redus then testified about J.T.B.’s results from the Minnesota personality test,

which is a written questionnaire that measures a broad range of emotional and behavioral

issues. Dr. Redus stated that J.T.B. did not have any scores in a “significant” range, but

explained that his responses were elevated on scales that measured defensiveness. She

opined that this indicated that J.T.B. “could be someone who is concerned about

attempting to present themselves in a positive light and [will] not admit to anything they


                                            5
think would put them in a bad light.”

       Regarding the Jesness Inventory-Revised test, Dr. Redus testified that this written

questionnaire is designed to help identify “different characteristics of juveniles who are in

a correctional setting.” She explained that J.T.B.’s results revealed that he “might tend to

follow rules out of insecurity” and that “he might be somewhat susceptible to influence by

peers.” She elaborated that J.T.B. might see “the world in terms of power and control and

is somewhat concerned about trying to maintain some control over his situation.”

       Finally, Dr. Redus discussed J.T.B.’s results from the Risk-Sophistication

Treatment Inventory. This exam is a “semi-structured interview instrument” designed to

measure elements identifying sophistication, maturity, risk of dangerousness, and

amenability to treatment. Dr. Redus relayed that J.T.B.’s score on “planned or extensive

history of criminality and psychopathic features” was low and his score on “violent and

aggressive tendencies” was in the middle range—elevated due to his admission that he

had discharged a firearm. J.T.B.’s sophistication and maturity scores were also in the

“middle range,” indicating that he “was developing some self-esteem[], beginning to know

himself as a person,” and “present[ing] as having some awareness that he was making

decisions on his own.” His cognitive capacity range was “lower.” Dr. Redus testified that

J.T.B.’s “treatment ability scale” was in the high range—signaling that he was someone

who was responding with an openness to treatment.

       Dr. Redus testified that J.T.B.’s primary diagnosis was “conduct disorder,” which

reflects someone who is engaged in threatening or oppositional behavior that can harm

or threaten someone. Based on her evaluation, Dr. Redus believed that there was some


                                             6
risk for J.T.B. to exhibit dangerousness in the future. She recommended long-term

treatment of at least six months given J.T.B.’s age so that he could develop better

cognitive decision-making skills.

C.     Theresa Haywood

       Theresa Haywood, a probation officer with the Victoria County Juvenile Services,

testified that J.T.B. was “kind of shy and reserved, but cooperative and polite” when she

met him at the detention center. She stated that J.T.B. tested positive for marijuana at

intake. She also reported that J.T.B. had four prior referrals to juvenile services before his

murder charge: on March 19, 2021, J.T.B. received referrals for engaging in criminal

activity, tampering with identification numbers, evading arrest with a vehicle, and evading

arrest. He was placed on deferred prosecution for these charges.

       Haywood testified that J.T.B. violated several conditions of his deferred

prosecution. For example, he (1) committed a new offense against the law with the

murder charge; (2) was in a previous school fight with D.W.; and (3) continued to socialize

with other probationers such as D.C., whom Haywood identified as a “known gang

member.” She noted that D.C. was also arrested at the same time J.T.B. was arrested for

his prior felony evading arrest with a vehicle on March 19, 2021, and that the youths were

admonished from associating together.

       Haywood testified that since J.T.B. has been in detention, he received five minor

incident reports and one major report. Over objection, she also testified that in her opinion,

neither Victoria County nor the Texas Juvenile Justice Department (TJJD) had “the

resources needed for [J.T.B.] to be rehabilitated within the community.” She elaborated


                                              7
that these resources “are geared towards short-term types of rehabilitation, and it’s just—

it is not appropriate for the gravity of the offense committed.” She recommended to the

court that J.T.B. “be certified as an adult and that the case be transferred to the

appropriate criminal district court for criminal proceedings.”

       The trial court granted the State’s petition to transfer. In its order waiving

jurisdiction, the court found as follows:

       The Court finds that [J.T.B.] was born on the . . . day of August, 2006, 4 and
       was 15 years of age on the date of the alleged offense.

       All parties having announced ready, this Court conducted a full investigation
       as required by [§] 54.02(a)(3), Texas Juvenile Justice Code. Among others,
       this Court considered the following matters: (1) whether the alleged offense
       was against person or property, with greater weight in favor of transfer given
       to offenses against the person; (2) the sophistication and maturity of the
       Child; (3) the record and previous history of the Child; and (4) the prospects
       of adequate protection of the public and the likelihood of rehabilitation of the
       child by use of procedures, services[,] and facilities currently available to
       the juvenile court.

       After conducting such full investigation, including evidence and argument of
       counsel, the Court finds that the welfare of the community requires criminal
       proceedings, because of the seriousness of the offense and background of
       the Child and that there is probable cause to believe that the Child
       committed the offense of Murder ([§] 19.02 of the Penal Code of Texas) as
       alleged in the State’s Original Petition for Discretionary Transfer to Adult
       Criminal Court, and that this Court waive its exclusive, original jurisdiction
       of this cause as to the Child and felony offense alleged in the State’s
       Original Petition For Discretionary Transfer To Adult Criminal Court, said
       felony offense reading as follows: That on or about the 19th day of February,
       A.D. 2022, in the County of Victoria and State of Texas, said Child violated
       a penal law of this State punishable by imprisonment, to-wit: [§] 19.02, of
       the Penal Code of the State of Texas, in that [J.T.B.] did then and there,
       intentionally and knowingly cause the death of an individual, namely
       Tinasha Lashaun Upton, by shooting Tinasha Lashaun Upton in the head
       with a firearm.


       4   We omit J.T.B.’s birthdate for privacy reasons.

                                                     8
       In addition, [t]hat on or about the 19th day of February, A.D. 2022, in the
       County of Victoria and State of Texas, said Child violated a penal law of this
       State punishable by imprisonment, to-wit: [§] 19.02, of the Penal Code of
       the State of Texas, in that [J.T.B.] did then and there, commit or attempt to
       commit and act clearly dangerous to human life, namely shooting a firearm
       at or in the direction of a moving vehicle with a driver and passengers inside
       said vehicle, that caused the death of Tinasha Lashaun Upton, hereafter
       styled the complainant, and [J.T.B.] was then and there in the course of
       intentionally and knowingly committing a felony, namely deadly conduct by
       Discharge of a Firearm, and the death of the complainant was caused while
       [J.T.B.] was in the course of and in furtherance of the commission or attempt
       of the felony.

       This Court is hereby waiving its exclusive, original jurisdiction for the
       following reasons: the offense was against a person; the Child knows right
       from wrong and that his actions were not the result of his failure to
       understand the rules of society and the consequences of violating those
       rules; the prospect of adequate protection of the public and likelihood of
       rehabilitation of Child by the use of procedures, services[,] and facilities
       currently available through juvenile court is unlikely.

J.T.B. appeals. See TEX. FAM. CODE ANN. §§ 54.02, 56.01(c)(1)(a).

                                  II.     APPLICABLE LAW

       “A juvenile certification hearing is not a trial on the merits.” See State v. Lopez, 196

S.W.3d 872, 874 (Tex. App.—Dallas 2006, pet. ref’d) (citing In re P.A.C., 562 S.W.2d

913, 915 (Tex. App.—Amarillo 1978, no writ)). The purpose of the transfer proceeding is

not to determine the guilt or innocence of a juvenile, but to establish whether the best

interests of the juvenile and of society would be served by maintaining juvenile custody

of the child or by transferring the child to criminal district court for adult proceedings. See

In re D.I.R., 650 S.W.3d 172, 179 (Tex. App.—El Paso 2021, no pet.).

       “A juvenile court may waive its exclusive original jurisdiction and transfer a juvenile

case to the appropriate district court for criminal proceedings if certain statutory and

constitutional requirements are met.” Ex parte Thomas, 623 S.W.3d 370, 372 (Tex. Crim.

                                              9
App. 2021). Specifically, § 54.02(a) of the Texas Family Code allows a juvenile court to

waive its exclusive original jurisdiction and transfer a child to the appropriate district court

or criminal district court for criminal proceedings if:

       (1)    the child is alleged to have violated a penal law of the grade of felony;

       (2)    the child was:

              (A)     14 years of age or older at the time he is alleged to have
                      committed the offense, if the offense is a capital felony, an
                      aggravated controlled substance felony, or a felony of the first
                      degree, and no adjudication hearing has been conducted
                      concerning that offense; or

              (B)     15 years of age or older at the time the child is alleged to have
                      committed the offense, if the offense is a felony of the second
                      or third degree or a state jail felony, and no adjudication
                      hearing has been conducted concerning that offense; and

       (3)    after a full investigation and a hearing, the juvenile court determines
              that there is probable cause to believe that the child before the court
              committed the offense alleged and that because of the seriousness
              of the offense alleged or the background of the child the welfare of
              the community requires criminal proceedings.

TEX. FAM. CODE ANN. § 54.02(a).

       The statute also sets forth that, in making the determination, the court shall

consider the following factors:

       (1)     whether the alleged offense was against person or property, with
               greater weight in favor of transfer given to offenses against the
               person;

       (2)     the sophistication and maturity of the child;

       (3)     the record and previous history of the child; and

       (4)    the prospects of adequate protection of the public and the likelihood
              of the rehabilitation of the child by use of procedures, services, and
              facilities currently available to the juvenile court.

                                              10
Id. § 54.02(f). These factors are non-exclusive and assist the juvenile court in balancing

the juvenile offender’s potential danger with his “amenability to treatment.” Bell v. State,

649 S.W.3d 867, 886 (Tex. App.—Houston [1st Dist.] 2022, no pet.) (quoting In re C.O.,

No. 02-21-00235-CV, 2021 WL 5933796, at *5 (Tex. App.—Fort Worth Dec. 16, 2021,

pet. denied) (mem. op.)). “Any combination of these factors may suffice to support a

waiver of the juvenile court’s exclusive original jurisdiction and not every factor need

weigh in favor of transfer to the criminal district court.” Id. The juvenile court is not required

to find that the evidence establishes each factor, nor does it need to consider other

factors. Id. at 886–87; see also In re Z.M., No. 02-21-00213-CV, 2021 WL 4898851, at *1

(Tex. App.—Fort Worth Oct. 21, 2021, no pet.) (mem. op.). The factors are merely guiding

elements to determine whether grounds for transfer exist. Bell, 649 S.W.3d at 887.

                                 III.   STANDARD OF REVIEW

       An appellate court uses a two-part analysis to review a juvenile court decision to

waive its exclusive original jurisdiction and transfer a case to a criminal district court. See

Bell, 649 S.W.3d at 887. First, the court must “review the juvenile court’s findings using

the traditional evidentiary sufficiency review.” Id.; see also In re C.C.C., No. 13-21-00371-

CV, 2022 WL 710143, at *8 (Tex. App.—Corpus Christi–Edinburg Mar. 10, 2022, no pet.)

(mem. op.). “In reviewing the legal sufficiency of the evidence, we view the evidence in

the light most favorable to the juvenile court’s findings and disregard contrary evidence

unless a reasonable fact finder could not reject it.” Bell, 649 S.W.3d at 887. The evidence

is legally sufficient if there is more than a scintilla of evidence to support the findings. Id.

When conducting a factual-sufficiency review, “we consider all the evidence presented to

                                               11
determine if the juvenile court’s findings conflict with the great weight and preponderance

of the evidence so as to be clearly wrong or unjust.” Id.; see also In re C.C.C., 2022 WL

710143, at *8.

       Only if we determine that the juvenile court’s findings are supported by legally and

factually sufficient evidence, do we then review the juvenile court’s ultimate waiver

decision for an abuse of discretion. Bell, 649 S.W.3d at 887. A juvenile court abuses its

discretion if it acts without reference to any guiding rules and principles. In re Nat’l Lloyds

Ins., Co., 507 S.W.3d 219, 226 (Tex. 2016) (orig. proceeding) (per curiam); see also In re

C.C.C., 2022 WL 710143, at *8. “A juvenile court abuses its discretion when its transfer

decision is essentially arbitrary, given the evidence upon which it was based.” Bell, 649

S.W.3d at 887. However, “a waiver decision representing a reasonably principled

application of the legislative criteria generally will pass muster under the abuse-of-

discretion standard of review.” Id. (cleaned up). “An abuse of discretion does not occur

where the trial court bases its decisions on conflicting evidence.” In re B.N.F., 120 S.W.3d

873, 877 (Tex. App.—Fort Worth 2003, no pet.).

       The juvenile court is the sole factfinder in a transfer hearing and may choose to

believe or disbelieve any of the witnesses’ testimony. See Grant v. State, 313 S.W.3d

443, 444–45 (Tex. App.—Waco 2010, no pet.) (citing In re D.W.L., 828 S.W.2d 520, 524

(Tex. App.—Houston [14th Dist.] 1992, no writ)).

                                      IV.     ANALYSIS

       By his sole issue, J.T.B. contends the evidence was insufficient to support the

juvenile court’s waiver of jurisdiction under § 54.02(f) of the Texas Family Code. Because


                                              12
J.T.B. concedes that the alleged offense is against a person, which weighs in favor of

jurisdictional waiver, we analyze the remaining elements of subsection (f) in turn. See

TEX. FAM. CODE ANN. § 54.02(f)(1) (noting that the first factor courts consider in a waiver

decision is “whether the alleged offense was against person or property, with greater

weight in favor of transfer given to offenses against the person”).

A.     Sophistication and Maturity

       J.T.B. contends that the evidence was insufficient to establish that he was

sophisticated or mature enough for the juvenile court to waive its jurisdiction. See id.

§ 54.02(f)(2). J.T.B. first complains that neither the trial court’s written or oral findings

“reference any of the relevant testimony, either for or against its holding, from Dr. Redus

or Ms. Haywood.” The Texas Court of Criminal Appeals, however, has recently held that

lack of “factually-supported, case-specific findings” will not make an order waiving

jurisdiction invalid. See Ex parte Thomas, 623 S.W.3d at 372.

       J.T.B. next contends that Dr. Redus described him as a “typical adolescent” and

that “[n]o information was obtained on whether or not J.T.B. understood court proceedings

or if he understood or was aware that there are different consequences in the juvenile

system compared to the adult justice system.” Evidence that the child understands the

seriousness of the charge against him as well as the proceedings support a juvenile

court’s finding that the child’s sophistication and maturity weigh in favor of transfer.

Rodriguez v. State, 478 S.W.3d 783, 787 (Tex. App.—San Antonio 2015, no pet.). The

record shows that Dr. Redus did not attempt to explain the difference between juvenile

and criminal court to J.T.B. However, when Dr. Redus was asked whether J.T.B.


                                             13
understood why she was evaluating him, she responded, “[t]o determine whether he was

going to adult court or be tried as a juvenile.”

       Dr. Redus also testified that J.T.B.’s Reynolds test measured his general

intellectual ability at 91 out of 100, which was average and “where the majority of people

his age would score.” She stated that J.T.B.’s Minnesota personality test results were

elevated on the scales that measured defensiveness. Further, J.T.B.’s scores on Jesness

Inventory-Revised questionnaire revealed that J.T.B.’s “history of criminality and

psychopathic features” was low and his score on “violent and aggressive tendencies” was

elevated due to his admission that he had discharged a firearm. J.T.B.’s sophistication

and maturity scores were also in the “middle range,” while his cognitive capacity range

was “lower.” Finally, Dr. Redus testified that J.T.B.’s “treatment ability scale” was high and

indicated that he was someone who was open to treatment.

       The record showed that J.T.B. had average intelligence and understood why he

was being evaluated by Dr. Redus. We conclude that there is more than a scintilla of

proof supporting that juvenile court’s finding that J.T.B. was sophisticated and mature

enough to understand the consequences of the waiver proceedings. See Bell, 649

S.W.3d at 887; see also In re C.C.C., 2022 WL 710143, at *8. We further hold that the

great weight and preponderance of the evidence is not contrary to that holding. See Bell,

649 S.W.3d at 887.

B.     The Juvenile’s Record and Previous History

       J.T.B. next argues that his criminal record and previous history did not warrant

waiver of juvenile jurisdiction. See TEX. FAM. CODE ANN. § 54.02(f)(3). The record,


                                              14
however, provides evidentiary support for the juvenile court’s findings on this point.

Haywood testified that J.T.B. was already in the juvenile probation system when he was

arrested for Upton’s murder: a year before, he had received four referrals for engaging in

criminal activity, tampering with identification numbers, evading arrest with a vehicle, and

evading arrest. Haywood testified that J.T.B. was given deferred prosecution for these

charges.

         Haywood also testified that J.T.B. violated several conditions of his deferred

adjudication. For example, he (1) committed a new offense against the law with the

murder charge; (2) was in a previous school fight; and (3) continued to socialize with D.C.,

a “known gang member.” Haywood also stated that J.T.B. tested positive for marijuana

at intake. Further, although she described J.T.B. as “kind of shy and reserved” and

“cooperative and polite,” she also reported that J.T.B. has received five minor incident

reports and one major report since he has been in detention. “[T]he juvenile court may

consider . . . rule infractions while the child is in the juvenile detention facility following the

commission of the offense in determining whether the child’s record and previous history

weigh in favor of transfer.” Bell, 649 S.W.3d at 895.

         Considering the record, we conclude that there is a scintilla of proof supporting the

juvenile court’s finding that J.T.B.’s criminal record and previous history justify a waiver

of the juvenile court’s jurisdiction, and that the great weight and preponderance of the

evidence is not contrary to that holding. See id.; see also In re C.C.C., 2022 WL 710143,

at *8.




                                                15
C.     Protection of the Public and Likelihood of Rehabilitation

       Finally, J.T.B. asserts that the public will remain safe, and that the likelihood of his

rehabilitation is high, if he remains in the juvenile court system. See TEX. FAM. CODE ANN.

§ 54.02(f)(4). J.T.B. cites testimony from Dr. Redus that J.T.B.’s Risk-Sophistication

Treatment Inventory results demonstrated that his “treatment ability scale” score indicated

that he was someone who was open to treatment. Dr. Redus also testified that a minimum

of six months of treatment would help J.T.B. develop better cognitive decision-making as

“he did show guilt and remorse.” J.T.B. contends that “[t]he public and its safety would

not be an issue during this treatment period.”

       However, Haywood testified over objection that she did not believe either Victoria

County or the TJJD had “the resources needed for [J.T.B.] to be rehabilitated within the

community.” Haywood stated that these resources “are geared towards short-term types

of rehabilitation” and that they were not appropriate for the gravity of the murder offense

committed. She recommended to the court that J.T.B. “be certified as an adult and that

the case be transferred to the appropriate criminal district court for criminal proceedings.”

       We conclude that there is more than a scintilla of evidence supporting the juvenile

court’s decision to waive jurisdiction on this issue, and the great weight and

preponderance of the evidence is not contrary to this holding. See Bell, 649 S.W.3d at

887; see also In re C.C.C., 2022 WL 710143, at *8.

D.     Conclusion

       Because “[a]ny combination of these factors may suffice to support a waiver of the

juvenile court’s exclusive original jurisdiction and not every factor need weigh in favor of


                                             16
transfer,” we conclude the juvenile court’s findings were supported by the evidence. See

Bell, 649 S.W.3d at 887. Although the juvenile court was not required to find evidence to

support each factor, in this case, it did. Id. at 886–87.

       Further, we cannot say that the trial court’s decision was arbitrary or not based on

guiding rules and principles. See id. at 887. Upton was shot and killed while driving her

young sons and their friend home from a carnival; this offense against a person, in

addition to the other evidence offered by the State, weighs heavily in support of the trial

court’s decision. See TEX. FAM. CODE ANN. § 54.02(a). Accordingly, we hold that the trial

court did not abuse its discretion in waiving its jurisdisction. See Bell, 649 S.W.3d at 887.

                                     V.     CONCLUSION

       We affirm the juvenile court’s judgment.


                                                                LETICIA HINOJOSA
                                                                Justice

Delivered and filed on the
13th day of October, 2022.




                                              17